
	
		I
		111th CONGRESS
		2d Session
		H. R. 6422
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2010
			Mr. Stupak introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Railroad Retirement Act of 1974 with respect
		  to current connection.
	
	
		1.Short titleThis Act may be cited as the
			 Railroad Retirement Fairness
			 Act.
		2.Special rule for
			 establishing current connection relating to certain employment in the
			 Department of State
			(a)In
			 generalSection 1(o) of the
			 Railroad Retirement Act of 1974 is amended by inserting the Department
			 of State (in a position the Secretary of State certifies as railroad
			 related), before the Department of
			 Transportation.
			(b)Effective
			 dateThe amendment made by this section applies with respect to
			 annuities payable for months beginning after the date of the enactment of this
			 Act.
			3.Equitable
			 extension of current connection
			(a)Equitable
			 estoppelSection 1(o) of the Railroad Retirement Act of 1974 (45
			 U.S.C. 231(o)) is amended by inserting An individual who, at the time
			 the individual makes an inquiry to the Board, has a current connection shall
			 not be deemed to have lost that current connection thereafter if the Board
			 misleads or fails to properly inform that individual about that requirement and
			 if that conduct by the Board, according to the principles of equity, should
			 stop the Board from deeming the individual to have lost that current
			 connection. after the first sentence.
			(b)Effective
			 dateThe amendment made by this section applies with respect to
			 annuities applied for on or after February 3, 1989.
			
